Title: To George Washington from the Massachusetts Council, 13 November 1775
From: Massachusetts Council
To: 



Sir
Watertown [Mass.] Novr 13th 1775.

Their is a number of men at this place who were taken in attempting to supply our Enemies with Provissions—the Council think they ought to be Confined—they therefore request that your Excellency would send to this Town a Guard of about Twenty men to be under the direction of the Board in order to convey the Said Persons, and the Prisoners which may be taken from time to time, to such place or places of Security as they are, or shall be Assigned by us.

In the name & by Order of Council
James Otis Presidt

